DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:
“a flow conditioner device” should read --the flow conditioner device--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 9, 10-13 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagwell (US PGPub No. 2012/0015598) in view of Hecht (US Patent No. 5,918,279).
Regarding claim 1, Bagwell discloses a flow conditioner device (layer 21-23 and plate 34), for use in a heat exchanger system (convection oven, where the products performs heat exchanging in the oven), wherein the flow conditioner device comprises:
a honeycomb structure (layers 21-23, see Fig. 2) for rectifying an incoming gas flow (from outlet 14), wherein the honeycomb structure is formed by a plurality of walls (cell walls 25), which border a plurality of channels (open area 27) that extend in a flow direction (y-y 
a mesh (plate 34, in wire mesh form, paragraph 0009), formed by a plurality of wires (wire mesh has wires), which extend along further directions transverse to the flow direction (the wires extend over the surface defined by directions 35 and 36 in Fig. 2), and which are mutually spaced to define a plurality of openings (holes 30);
wherein the mesh is attached directly to the honeycomb structure and abuts the second surface (the plate 34 is position against the downstream face 29c of layer 23, paragraph 0041).
Bagwell fails to disclose wherein cross-sectional areas of the openings defined along the further directions vary as a function of position along at least one of the further directions.
Hecht (Fig. 5) discloses wherein cross-sectional areas of the openings defined along the further directions vary as a function of position along at least one of the further directions (see narrower flow openings 46 near the top end of the cross-section of grid 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention wherein cross-sectional areas of the openings defined along the further directions vary as a function of position along at least one of the further directions in Bagwell as taught by Hecht in order to reduce velocity spike to perform uniform velocity distribution over the cross-section (col. 4, lines 31-37 of Hecht).
Regarding claim 2, Bagwell as modified further discloses wherein the mesh (34) extends directly across the outlet apertures (open area 27 at downstream face 29c) of the honeycomb structure (21-23), and is configured to generate turbulences with predetermined length scales in a regularized gas flow downstream of the flow conditioner device (the plate 
Regarding claim 3, Bagwell as modified further discloses wherein the cross-sectional areas of the openings of the mesh are everywhere smaller than cross-sectional areas of the outlet apertures of the honeycomb structure defined along the further directions (see paragraph 0039, the diameter of the holes has a range from 0.1-0.5 inches, which has an area smaller than the sub-path openings 27 up to 1.5 square inches, see paragraph 0040).
Regarding claim 4, Bagwell as modified further discloses wherein the cross-sectional areas of the openings vary monotonically as a function of position along a line transverse to the flow direction (the location with narrower flow openings varies over the plane of plate 34 and is provided based on the location of the velocity spike).
Regarding claim 5, Bagwell as modified further discloses wherein cross-sectional dimensions of the openings defined along the further directions are 10 millimeters or less (the diameter of holes 30 is in a range 0.1-0.5 inches, paragraph 0039, which is 2.54mm 12.7mm and has a range less than 10mm as recited).
Regarding claim 7, Bagwell as modified fails to disclose wherein the walls in the honeycomb structure are arranged to form channels with quadrilateral inlet and outlet apertures.
Hecht (Fig. 5) further discloses wherein the walls in the honeycomb structure are arranged to form channels with quadrilateral inlet and outlet apertures (see square apertures 40 in Fig. 5).
Bagwell further discloses other patterns of the honeycomb layers 21-23 may be used (paragraph 0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the walls in the honeycomb structure are arranged to form channels with quadrilateral inlet and outlet apertures in Bagwell as taught by Hecht, since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 9, Bagwell as modified further discloses wherein a length of the channels (depth of open area 27) along the flow direction is at least four times a transverse dimension (longest transverse dimension 39) of the channels (see paragraph 0040, longest transverse dimension 39 has a range of 0.15 to 0.75 inches and depth of open area 27 has a range of 0.25-3 inches, which includes the at least four times as recited).
Regarding claim 10, Bagwell as modified fails to disclose wherein a cross-sectional void fraction of the mesh is in a range of 80% to 90%.
The cross-sectional void fraction of the mesh is a result effective variable which determines an open area of the plate and a pressure drop of the flow. Bagwell discloses the open area of the plate 34 is in a range of 5-35% (paragraph 0039). Further, it is recognized that a more open area results a less pressure drop. Therefore one of ordinary skill in the art would perform routine experimentation of the cross-sectional void fraction, including the claimed ranges, to obtain optimum pressure loss value in certain applications that requires a low pressure loss flow.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein a cross-sectional void fraction of the mesh is in a range of 80% to 90% in Bagwell through routine experimentation.
Regarding claim 12, Bagwell as modified further discloses a heat exchanger device (chamber 19, that performs heat exchange with products) and a flow conditioner device according to claim 1 (see Fig. 2).
Regarding claim 13, Bagwell as modified further discloses wherein the flow conditioner device (21-23 and 34) is positioned upstream on a channel entrance side (at nozzle 7 that supply hot air) of the heat exchanger device (19).
Regarding claims 18 and 19, Bagwell as modified in claim 7 further discloses wherein the outlet apertures are rectangular/square apertures (see the rejection of claim 7 for square shaped honeycomb layers 21-23).
Claims 6 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagwell (US PGPub No. 2012/0015598) and Hecht (US Patent No. 5,918,279) as applied to claim 1 above, and further in view of Rilling (US Patent No. 6,112,590).
Regarding claim 6, Bagwell as modified fails to disclose wherein the wires in the mesh are arranged to form a grid with quadrilateral openings.
Rilling (Fig. 2) discloses wherein the wires in the mesh (between openings 25) are arranged to form a grid with quadrilateral openings (the grating 21 has square openings 25 as shown in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the wires in the mesh are arranged to form a grid with quadrilateral openings in Bagwell as taught by Rilling, since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 14, Bagwell as modified further discloses wherein the heat exchanger device (19) is of a plate-type (the chamber 19 with products on product layers 9 is 
Bagwell fails to disclose wherein wires in the mesh of the flow conditioner device are arranged to form a grid with rectangular openings, and wherein a portion of the wires is oriented along the second transverse direction.
As shown in claim 6 above, Rilling (Fig. 2) discloses wires in the mesh of the flow conditioner device (between openings 25) are arranged to form a grid with rectangular openings (the grating 21 has square openings 25 as shown in Fig. 2).
As a result of the modification, the resultant structure has the wires between openings 25 along the top to bottom direction in Fig. 1 of Bagwell.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein wires in the mesh of the flow conditioner device are arranged to form a grid with rectangular openings, and wherein a portion of the wires is oriented along the second transverse direction in Bagwell as taught by Rilling, since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 15, Bagwell as modified in claim 15 further discloses wherein the rectangular openings are square openings (see the rejection of claim 14 for square shaped openings in plate 34).
Regarding claims 16 and 17, Bagwell as modified in claim 6 further discloses wherein the quadrilateral openings are rectangular/square openings (see the rejection of claim 6 for square shaped openings in plate 34).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagwell (US PGPub No. 2012/0015598) and Hecht (US Patent No. 5,918,279) as applied to claim 1 above, and further in view of Dalrymple (US PGPub No. 2009/0071561).
Regarding claim 8, Bagwell as modified fails to disclose wherein the openings in the mesh have shapes that are congruent to the outlet apertures in the honeycomb structure, and wherein the wires in the mesh are rotationally displaced over a non-zero angle about a nominal axis along the flow direction relative to the plurality of walls in the honeycomb structure.
Dalrymple discloses wherein the openings in the mesh (plate 12, Fig. 2) have a hexagonal shape.
When Dalrymple is applied in Bagwell, the openings of plate 34 are modified into a hexagons shape, which are congruent to the outlet apertures in the honeycomb structure (21-23), and wherein the wires in the mesh are rotationally displaced over a non-zero angle about a nominal axis along the flow direction relative to the plurality of walls in the honeycomb structure (the wires of modified plate 34 and the wall 26 in layers 21-23 are not parallel and has a non-zero angle, with respected to a cross-section view in Fig. 4 of Bagwell).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the openings in the mesh have .
Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagwell (US PGPub No. 2012/0015598) and Hecht (US Patent No. 5,918,279) as applied to claim 1 above, and further in view of Molin (US Patent No. 5,253,517).
Regarding claims 11 and 20, Bagwel as modified fails to disclose wherein the wires of the mesh have diameters of less than 2 millimeters/ the diameters range from 500 micrometers to 1 millimeter.
The wire diameter of the mesh is also a result effective variable which also determines an open area of the plate and a pressure drop of the flow. Molin discloses the wire thickness of the grid 3 is 0.2mm (col. 4, lines 48-58). It is recognized that the mechanical strength of the mesh decreases but increases open area for smaller wire diameter mesh, while a lager wire diameter mesh decreases open area which increase pressure drop. Therefore one of ordinary skill in the art would perform routine experimentation of the wire diameter, including the claimed ranges, to obtain optimum pressure loss value and strength of the mesh in certain applications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the wires of the mesh have diameters of less than 2 millimeters/ the diameters range from 500 micrometers to 1 millimeter in Bagwell as taught by Molin through routine experimentation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752.  The examiner can normally be reached on Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/F.K.L/Examiner, Art Unit 3763